Case 2:19-cv-01212-JMA-AYS Document 1 Filed 03/01/19 Page 1 of 8 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X
 TRUSTEES of the GENERAL BUILDING                                      :
 LABORERS’ LOCAL 66 PENSION FUND,                                      :
                                                                       :
                                                   Plaintiffs,         :   No.: ____________
                                                                       :
                             - against -                               :
                                                                       :
 NORTH STAR CONCRETE, INC.; NORTH STAR                                 :
 CONCRETE CONSTRUCTION CORP.; VISION                                   :
 CONCRETE, LLC; XYZ CORPORATIONS 1-10; and :
 JOHN AND JANE DOES 1-10,                                              :
                                                                       :
                                                   Defendants.         :
 ----------------------------------------------------------------------X

                                                COMPLAINT

        Plaintiffs, the Trustees (the “Trustees”) of the General Building Laborers’ Local 66 Pension

Fund (the “Fund”), by and through their undersigned counsel, bring this action against Defendants

North Star Concrete, Inc. (“NSC”), North Star Concrete Construction Corp. (“NSCC”), Vision

Concrete, LLC (“Vision”), fictitious entities XYZ Corporations 1-10, and fictitious individuals

John and Jane Does 1-10, and allege as follows:

  I.    INTRODUCTION

        1.       This is an action under the Employee Retirement Income Security Act of 1974, as

amended (“ERISA”) to recover statutorily prescribed withdrawal liability arising out of the

cessation of NSC’s obligation to contribute to the Fund as of July 1, 2014.

        2.       Pursuant to ERISA § 4301, 29 U.S.C. § 1451, the Trustees, on behalf of the Fund,

seek to recover NSC’s allocated share of the Fund’s unfunded vested benefits, liquidated damages,

interest, and attorneys’ fees and costs.
Case 2:19-cv-01212-JMA-AYS Document 1 Filed 03/01/19 Page 2 of 8 PageID #: 2



 II.   JURISDICTION AND VENUE

       3.      This Court has personal jurisdiction over the Defendants because NSC, NSCC,

Vision, and, upon information and belief, XYZ Corporations 1-10 and John and Jane Does 1-10

reside and do business in the State of New York.

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because the

Trustees are fiduciaries of the Fund who seeks relief pursuant to ERISA § 4301, 29 U.S.C. § 1451.

       5.      Venue is proper in the Eastern District of New York pursuant to ERISA § 4301(d),

29 U.S.C. § 1451(d), because the Funds are administered in this District.

III.   PARTIES

       6.      The Fund is an employee benefit plan within the meaning of ERISA §§ 3(1) to (3)

and 502(d)(1), 29 U.S.C. §§ 1002(1) to (3) and 1132(d)(1), and a multi-employer plan within the

meaning of ERISA §§ 3(37) and 515, 29 U.S.C. §§ 1002(37) and 1145. The Fund is administered

from 1600 Walt Whitman Road, P.O. Box 667, Melville, New York 11747.

       7.      Plaintiffs are the Trustees of the Fund, and bring this action in their capacities as

fiduciaries pursuant to ERISA §§ 3(21) and 4301(a)(1), 29 U.S.C. §§ 1002(21) and 1451(a)(1).

       8.      Defendant NSC is a for-profit domestic corporation having its principal place of

business at 37G Cedarhurst Avenue, Medford, New York 11736.

       9.      Defendant NSCC is a for-profit domestic corporation having its principal place of

business at 37G Cedarhurst Avenue, Medford, New York 11736.

       10.     Defendant Vision is a for-profit limited liability company having its principal place

of business at P.O. Box 221, Holtsville, New York 11742.

       11.     Non-party Mario Salgado (“Salgado”) is an individual, who, upon information and

belief, as of July 1, 2014, was the sole owner of NSC, NSCC, and Vision.



                                                 2
Case 2:19-cv-01212-JMA-AYS Document 1 Filed 03/01/19 Page 3 of 8 PageID #: 3



       12.     Defendants XYZ Corporations 1-10 are fictitious entities whose identities are not

currently known to the Plaintiffs, but who, upon information and belief, were trades or businesses

under common control with NSC within the meaning of ERISA § 4001(b)(1), 29 U.S.C. §

1301(b)(1).

       13.     Defendants Jane and John Does 1-10 are fictitious individuals whose identities are

not currently known to the Plaintiffs, but who, upon information and belief, were sole

proprietorships under common control with NSC within the meaning of ERISA § 4001(b)(1), 29

U.S.C. § 1301(b)(1).

                                             COUNT I

                      Withdrawal Liability Owed by NSC to the Fund
                   Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

       14.     Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

       15.     NSC was party to a collective bargaining agreement (the “CBA”) with the General

Building Laborers’ Local 66, with respect to which the Fund is a third-party beneficiary. Pursuant

to the CBA, NSC was required to remit contributions to the Fund on behalf of those employees

covered by the CBA.

       16.     The CBA expired as of July 1, 2014, resulting in the cessation of NSC’s obligation

to contribute to the Fund within the meaning of ERISA § 4203(a), 29 U.S.C. § 1383(a).

       17.     In accordance with ERISA § 4219(b)(1) and (c)(1), 29 U.S.C. § 1399(b)(1) and

(c)(1), by certified letter dated July 31, 2018, a true and correct copy of which is attached as

Exhibit A, the Fund notified NSC that its allocated share of the unfunded vested liabilities of the

Fund was $119,054, which amount was payable in 37 monthly installments of $3,451.79, plus a

final monthly installment of $1,466.75, commencing on or before September 29, 2018.




                                                  3
Case 2:19-cv-01212-JMA-AYS Document 1 Filed 03/01/19 Page 4 of 8 PageID #: 4



        18.    After having not received the demanded payment, in accordance with ERISA §

4219(c)(2) to (5), 29 U.S.C. § 1399(c)(2) to (5), by certified letter dated December 17, 2018, a true

and correct copy of which is attached as Exhibit B, the Fund notified NSC that it was in default

of its obligation to pay withdrawal liability, and offered it an opportunity to cure the default within

sixty (60) days.

        19.    After not having received a response, in accordance with ERISA § 4219(c)(5) and

(c)(6), 29 U.S.C. § 1399(c)(5) and (c)(6), by certified letter dated February 19, 2019, a true and

correct copy of which is attached as Exhibit C, the Fund notified NSC that it remained in default

of its withdrawal liability, and that the Fund had elected to accelerate NSC’s withdrawal liability

and to assess interest on the total outstanding liability. The Fund demanded immediate payment

of $119,364.37, which amount included $119,054 in withdrawal liability and $310.37 in accrued

interest.

        20.    More than 60 days have elapsed since NSC’s receipt of the notice of default, and it

has failed to remit the withdrawal liability assessed by the Fund or to initiate arbitration pursuant

to ERISA § 4221(a), 29 U.S.C. § 1401(a).

        21.    Because NSC has failed to initiate arbitration proceedings in accordance with the

statute, pursuant to ERISA § 4221(b)(1), 29 U.S.C. § 1401(b)(1), it is liable to pay the accelerated

amount of its withdrawal liability.

        22.    Plaintiffs, the Trustees of the Fund, demand judgment against NSC for $119,054

for its allocated share of the unfunded vested liabilities of the Fund, as well as liquidated damages,

interest, attorneys’ fees, costs, and all other relief that the Court may deem just and appropriate.




                                                  4
Case 2:19-cv-01212-JMA-AYS Document 1 Filed 03/01/19 Page 5 of 8 PageID #: 5



                                            COUNT II

                   Controlled Group Liability Owed by NSCC to the Fund
                   Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

        23.    Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

        24.    Upon information and belief, as of July 1, 2014, Salgado was the sole owner of

NSC and NSCC.

        25.    NSC and NSCC are a brother-sister controlled group within the meaning of 26

U.S.C. § 1563(a)(2) and ERISA § 4001(b)(1), 29 U.S.C. § 1301(b)(1) because, upon information

and belief, they are wholly owned by Salgado.

        26.    NSCC is a trade or business that was under common control with NSC at the time

of NSC’s complete withdrawal from the Fund, and therefore, pursuant to ERISA § 4001(b)(1), 29

U.S.C. § 1301(b)(1), NSC and NSCC constitute a single employer for purposes of withdrawal

liability.

        27.    As such, NSCC is jointly and severally liable with NSC for the withdrawal liability

resulting from NSC’s complete withdrawal from the Fund.

        28.    Plaintiffs, the Trustees of the Fund, demand judgment against NSCC for $119,054

for NSC’s allocated share of the unfunded vested liabilities of the Fund, as well as liquidated

damages, interest, attorneys’ fees, costs, and all other relief that the Court may deem just and

appropriate.

                                            COUNT III

                   Controlled Group Liability Owed by Vision to the Fund
                   Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

        29.    Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.




                                                  5
Case 2:19-cv-01212-JMA-AYS Document 1 Filed 03/01/19 Page 6 of 8 PageID #: 6



        30.      Upon information and belief, as of July 1, 2014, Salgado was the sole owner of

NSC and Vision.

        31.      NSC and Vision are a brother-sister controlled group within the meaning of 26

U.S.C. § 1563(a)(2) and ERISA § 4001(b)(1), 29 U.S.C. § 1301(b)(1) because, upon information

and belief, they are wholly owned by Salgado.

        32.      Vision is a trade or business that was under common control with NSC at the time

of NSC’s complete withdrawal from the Fund, and therefore, pursuant to ERISA § 4001(b)(1), 29

U.S.C. § 1301(b)(1), NSC and Vision constitute a single employer for purposes of withdrawal

liability.

        33.      As such, Vision is jointly and severally liable with NSC for the withdrawal liability

resulting from NSC’s complete withdrawal from the Fund.

        34.      Plaintiffs, the Trustees of the Fund, demand judgment against Vision for $119,054

for NSC’s allocated share of the unfunded vested liabilities of the Fund, as well as liquidated

damages, interest, attorneys’ fees, costs, and all other relief that the Court may deem just and

appropriate.

                                              COUNT IV

             Controlled Group Liability Owed by XYZ Corporations 1-10 to the Fund
                      Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

        35.      Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

        36.      As of July 1, 2014, fictitious entities XYZ Corporations 1-10 were trades or

businesses under common control with NSC within the meaning of ERISA § 4001(b)(1), 29 U.S.C.

§ 1301(b)(1).

        37.      As such, XYZ Corporations 1-10 are jointly and severally liable with NSC for the

withdrawal liability resulting from NSC’s complete withdrawal from the Fund.


                                                    6
Case 2:19-cv-01212-JMA-AYS Document 1 Filed 03/01/19 Page 7 of 8 PageID #: 7



       38.      Plaintiffs, the Trustees of the Fund, demand judgment against XYZ Corporations

1-10 for $119,054 for NSC’s allocated share of the unfunded vested liabilities of the Fund, as well

as liquidated damages, interest, attorneys’ fees, costs, and all other relief that the Court may deem

just and appropriate.

                                             COUNT V

           Controlled Group Liability Owed by John and Jane Does 1-10 to the Fund
                    Pursuant to ERISA § 4301(a)(1), 29 U.S.C. § 1451(a)(1)

       39.      Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

       40.      As of July 1, 2014, fictitious individuals John and Jane Does 1-10 were sole

proprietorships under common control with NSC within the meaning of ERISA § 4001(b)(1), 29

U.S.C. § 1301(b)(1).

       41.      As such, John and Jane Does 1-10 are jointly and severally liable with NSC for the

withdrawal liability resulting from NSC’s complete withdrawal from the Fund.

       42.      Plaintiffs, the Trustees of the Fund, demand judgment against John and Jane Does

1-10 for $119,054 for NSC’s allocated share of the unfunded vested liabilities of the Fund, as well

as liquidated damages, interest, attorneys’ fees, costs, and all other relief that the Court may deem

just and appropriate.


  Dated:     March 1, 2019                        PROSKAUER ROSE LLP
             Newark, New Jersey
                                                  By:          /s/ Neil V. Shah
                                                                 Neil V. Shah
                                                  One Newark Center
                                                  1085 Raymond Boulevard
                                                  Newark, New Jersey 07102
                                                  (973) 274-3205
                                                  nshah@proskauer.com




                                                   7
Case 2:19-cv-01212-JMA-AYS Document 1 Filed 03/01/19 Page 8 of 8 PageID #: 8



                                    Anthony S. Cacace
                                    Eleven Times Square
                                    New York, NY 10036
                                    (212) 969-3307
                                    acacace@proskauer.com

                                    Counsel for the Plaintiffs




                                     8
